Parkhill, J.
We think the writ ought to issue in this case, and that the Circuit Judge erred in denying the petition.
Removal from office is authorized only for certain causes in this State and the court may inquire into the existence of the jurisdictional facts, that is whether the facts upon which the removing power acted were legal cause for removal. 23 Am. & Eng. Ency. Law (2nd ed.) 429; State ex rel. Attorney General v. Johnson, 30 Fla., 433, 11 South. Rep. 845. A writ of error lies to the refusal to issue the writ of quo warranto herein.
The petition herein seeks to present the jurisdictional fact whether the conduct of relator upon which he was removed from office was a legal cause for removal under *247the constitution of this State. A prima facie case at least is made by the petition. The order denying the writ will be reversed. It is so ordered.
All concur, except Shackleford, J.